DETAILED ACTION
In Reply filed on 03/25/2022, claims 1-20 are pending. Claim 1 is currently amended. Claims 12-20 are withdrawn based on restriction requirements. Claims 1-11 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
35 USC 112(b) rejection of claims 1-11 have been withdrawn based on the applicant’s amendment. 
35 USC 102 rejections of claims 1-4 and 7-11 as being anticipated by ‘306 Busbee have been withdrawn based on the applicant’s amendment. However, new ground of rejection have been established. 
35 USC 103 rejections of claims 5-6 as being unpatentable in view of ‘306 Busbee and Tyler have been withdrawn based on the applicant’s amendment. However, new ground of rejection have been established.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2019/0039310 (“Busbee et al” hereinafter Busbee).
Regarding Claim 1, Busbee teaches an additive manufacturing print head (Figure 20 and [0235]) comprising: 
a mixing area (see attached Figure 20, mixing chamber), the mixing area comprising a first inlet (Figure 20, material inlet 1) and an outlet (See attached Figure 20); 
a nozzle in direct fluid communication with the outlet (Figure 20); 
a heater in thermal communication with the mixing area ([0016], a heat source or a cooling source in thermal communication with the nozzle and the material within the nozzle may be subjected to heating or cooling [0097]); and 

    PNG
    media_image1.png
    655
    603
    media_image1.png
    Greyscale
an energy source configured to deliver an emission from the energy source into the mixing area ([0082], a material (e.g., mixture) may be exposed to UV light inside of the mixing chamber which implies the presence of energy source).  
Regarding Claim 2, Busbee teaches the additive manufacturing print head of claim 1, the mixing area comprising a second inlet (Figure 20, material inlet 2).  
Regarding Claim 3, Busbee teaches the additive manufacturing print head of claim 2, the mixing area comprising one or more additional inlets ([0235], two or more material inlets).  
Regarding Claim 4, Busbee teaches the additive manufacturing print head of claim 1, the mixing area comprising a mixing element (Figure 20, impeller).  
Regarding Claim 7, Busbee teaches the additive manufacturing print head of claim 1, wherein the energy source is configured to deliver an emission in the ultraviolet and/or visible spectrum ([0082], a material (e.g., mixture) may be exposed to UV light inside of the mixing chamber which implies the present of energy source).  
Regarding Claim 8, Busbee teaches the additive manufacturing print head of claim 1, further comprising a cold zone ([0016], a heat source or a cooling source in thermal communication with the nozzle. The heating or cooling may be applied to the nozzle itself, and/or to the material within the nozzle [0097]. Thus, the heating could have be applied to the nozzle while the cooling is applied to the material within the nozzle which creates a cold zone or vice versa).  
Regarding Claim 9, Busbee teaches the additive manufacturing print head of claim 1, further comprising a filament drive ([0051], a printing system controller prompts the physical system to pump material into the mixing chamber [0010] where the material could be a filament [0141] which is equivalent to a filament drive).  
Regarding Claim 10, Busbee teaches the additive manufacturing system comprising the print head of claim 1 ([0006] and Figure 15).  
Regarding Claim 11, Busbee teaches the additive manufacturing system of claim 10, further comprising a print bed ([0006], the print head is configured to deposit a material onto the substrate) and a controller ([0007]) and optionally comprising a build mandrel.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0039310 (“Busbee et al” hereinafter Busbee) as applied to claim 1 above, and further in view of US2020/0156316 (“Tyler et al” hereinafter Tyler). 
Regarding Claim 5, Busbee teaches the additive manufacturing print head of claim 1. Busbee fails to teach the energy source comprises a laser.  
However, Tyler teaches the energy source comprises a laser (Figure 4, enhancer 20 might be a laser [0016]).
Busbee and Tyler are considered to be analogous to the claimed invention because both are in the same field of printing of articles using 3-dimensional printing system including printhead. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the with UV light source disclosed by Busbee by a laser as the energy source as taught by Tyler because the substituted components and their functions were known in the art and such substitution will lead to the same and predictable results. See MPEP 2143 (I)(B). 
Regarding Claim 6, Busbee teaches the additive manufacturing print head of claim 1. Busbee fails to teach the energy source is configured to deliver an emission comprising X-rays or microwaves.  
However, Tyler teaches the energy source is configured to deliver an emission comprising X-rays or microwaves (Figure 4, enhancer 20 might be a microwave generators which is capable of deliver an emission comprising of microwaves]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the with UV light source disclosed by Busbee by an energy source that can deliver an emission of microwaves as taught by Tyler because the substituted components and their functions were known in the art and such substitution will lead to the same and predictable results. See MPEP 2143 (I)(B).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754